DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, 9, and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickie et al. (US 2016/0000657 – hereinafter Dickie) in view of Ahmad H. Ahmadi (US 2016/0367435 – hereinafter Ahmadi).
Re Claims 1 and 25:
Dickie discloses a smart case (10) for monitoring the a state of a first blister card (14) having a first configuration, the first blister card (14) comprising a first plurality of blisters (60) and a first lidding film (62) having a first plurality of dispensing regions (openings of blister that allow dispensing), the first plurality of blisters (60) and first plurality of dispensing regions (openings of blister that allow dispensing) collectively defining a first plurality of reservoirs (internal chamber/cavity of blister/blister itself) that contain first content (68) (see Figs. 14-15a), wherein the first plurality of blisters (60) collectively define a first blister region (see Fig. 10 – entire plurality of blister portions of package), and wherein the smart case (10) comprises a detection module (16, 20, 32) that includes: a receiver (16, 32) that is configured to locate and secure the first blister card (14), wherein the receiver (16, 32) is located in a first body portion (16), and further wherein the receiver (16, 32) includes a first adapter (32a) having a flange (at 32, 32b, at 32d, 34, 40) that has an outer perimeter (OP1 – outside) and a first inner perimeter (IP1 - inside), the outer perimeter being based on the dimensions of the first body portion (16) and the inner perimeter being based on the first blister region (see Fig. 10 – entire blister) (see Fig. 5); and a sensor system (22) that is configured to monitor the state of at least one of the first lidding film and the first content (see Figs. 1-16), but fails to specifically teach wherein the receiver is configured to include any adapter of a plurality of adapters that are removably locatable in the first body portion and configured to receive blister cards having a different configurations.

Ahmadi teaches wherein a receiver (20, 34) is configured to include any adapter of a plurality of adapters that are removably locatable in a first body portion (34) and configured to receive blister cards having a different configurations (see paragraphs [0046, 0068, 0086, and 0087].  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Dickie with that of Ahmadi to provide a device capable of being adapted to use for different blister cards as suggested by both Dickie and Ahmadi.

Further Re Claim 2:
Dickie discloses wherein the first adapter (32a) further includes a first plurality of walls that define a first plurality of cells, and wherein at least one dimension of at least one wall of the first plurality thereof is based on a first inter-reservoir spacing of the first blister card, and further wherein at least one dimension of a first cell of the first plurality thereof is based on at least one dimension of a first blister of the first plurality thereof (see Fig. 14).  

Re Claim 3:
Dickie in view of Ahmadi discloses wherein a receiver is further configured to locate and secure a second blister card having a second configuration that is different than the first configuration, the second blister card comprising a second lidding film and a second plurality of blisters that collectively define a second plurality of reservoirs that contain second content, and wherein the second plurality of blisters collectively define a second blister region, and further wherein the receiver further includes: a second adapter of the plurality thereof, the second adapter being configured to receive the second blister card, the second adapter having a second flange that has the outer perimeter and a second inner perimeter (IPL) that is based on the second blister region; wherein the sensor system is further configured to monitor the state of at least one of the second lidding film and the second content by way of duplication of parts to include the same on a second part and using said parts in a predictable manner.  Examiner notes that Dickie teaches the structures of a blister card, lidding film, blisters, blister region, adapter, and a device monitoring.  Examiner notes that Ahmadi teaches multiple configurations [see paragraphs [0046, 0068, 0086, 0087].    Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Dickie with that of Ahmadi to provide flexibility in dispensing by allowing for alternative blister package formations cooperating with alternative adapters.  Said alternatives obvious to one of ordinary skill in view of the references cited and not requiring additional inventive skill.  

Re Claim 4:Dickie discloses wherein the receiver (16, 32) further includes a frame (18) that is configured to removably attach to first adapter (32a), wherein the frame (18) and the first adapter (32a) are dimensioned and arranged to immobilize the first blister card (14) when the frame (18) is attached to the first adapter (32a) (see Fig. 5).  

Re Claim 6:Dickie discloses wherein at least one of the frame (18) and first adapter (32a) includes a fastener (32e, 52d, 52f) that is configured to hold the frame (18) and the adapter (32a) in a first arrangement (see Fig. 5).  

Re Claim 8:Dickie discloses wherein the sensor system (22) includes a plurality of sensors (22) that includes a first sensor (22) configured to monitor the state of at least one of a first dispensing region of the plurality thereof and a first content of the plurality thereof (see paragraphs [0048 and 0050]).  

Re Claim 9:
Dickie discloses wherein the first sensor (22) is selected from the group consisting of a capacitive sensor, a strain sensor, an optical sensor, an acoustic sensor, a tactile sensor, a resistance sensor, an impedance sensor, a thermal sensor, and a magnetic sensor (see paragraph [0046]).  


Claim(s) 10-13, 16, 18-22, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Ahmadi and further in view of Sterry et al. (US 2011/0155602 – hereinafter Sterry).
Re Claims 10-13:
Dickie in view of Ahmadi discloses the device of claim 8, but fails to teach wherein the first sensor is a photodiode configured to receive light transmitted through a first reservoir when its respective dispensing region is at least partially removed.  

Sterry further in view teaches wherein a first sensor (D) is a photodiode configured to receive light transmitted through a first reservoir when its respective dispensing region is at least partially removed (see paragraphs [0048-0049]).  Re Claim 11: Sterry further in view teaches wherein the first reservoir is adjacent to a second reservoir of the first plurality thereof, and wherein a first adapter includes a wall that is disposed between the first and second reservoirs, the wall being configured to block propagation of light from the second reservoir to the first photodiode (see paragraph [0035]).  Re Claim 12: Sterry further in view teaches wherein at least one sensor (D) of a plurality thereof is disposed on a wall (10).  Re Claim 13: Sterry further in view teaches wherein a smart case is configured to operatively couple with each of a set of blister cards that includes a first blister card, each blister card having a different configuration and having a reservoir density (see paragraphs [0029 and 0032], and wherein a plurality of sensors has a sensor density that is greater than or equal to the highest reservoir density of the set of blister cards (see paragraphs [0029-0033 and 0034]) – Examiner notes that Sterry’s sensors are able to cooperate with multiple shapes and sizes of compartments that are unspecified), thus, it is configured to operate as such described.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Dickie in view of Ahmadi with that of Sterry to provide an alternative sensing arrangement for sensing as known within the art and obvious in view of the combination of Dickie and Ahmadi and using parts in a predictable manner without any additional inventive skill.

Re Claims 16, 19, 22, 23, and 26:
Dickie discloses a smart case (10) for monitoring a state of any blister card of a set of blister cards (see Fig. 5), each blister card of the set thereof comprising a plurality of blisters (60) and a lidding film (62) having a plurality of dispensing regions, the plurality of blisters (60) and plurality of dispensing regions collectively defining a plurality of reservoirs that contain first content (68), wherein the plurality of blisters (60) collectively define a blister region, wherein the smart case (10) comprises: a first body portion (16) for holding a receiver (16, 32) that is reconfigurable to locate and secure each blister card of the set thereof; the receiver, and having an outer perimeter and an inner perimeter, the outer perimeter being based on the dimensions of the first body portion (16) and the inner perimeter being based on the blister region; and -8-Serial No. 16/434,981Attorney Docket: 3005-011US1 a sensor system (22) that is operative for monitoring the state of each blister card of the set thereof (see paragraph [0057] – Examiner notes that Dickie discloses multiple designs of both blister and container for matching the two together to accommodate the number of vials 60b), (see Figs. 1-16), but where may fail to specifically teach a set of blister cards having different configurations, each blister card of the set thereof having a different configuration and a reservoir density, wherein the receiver is configured to include any adapter of a plurality of adapters that are removably locatable in the first body portion, each adapter being configured to locate a different blister card of the set thereof.

Ahmadi teaches a set of blister cards having different configurations (see paragraphs [0046, 0068, 0086, and 0087]), each blister card of the set thereof having a different configuration and a reservoir density, wherein the receiver is configured to include any adapter of a plurality of adapters that are removably locatable in the first body portion, each adapter being configured to locate a different blister card of the set thereof  (see paragraphs [0046, 0068, 0086, and 0087]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Dickie with that of Ahmadi to provide a device capable of being adapted to use for different blister cards as suggested by both Dickie and Ahmadi.

Sterry teaches a set of blister cards, each blister card having a different configuration and having a reservoir density (see paragraphs [0029 and 0032].  Re Claim 19: Sterry further in view teaches wherein the sensor system includes a plurality of photodiodes (D) the is configured such that, for each blister card of the set thereof, light transmitted through each of its plurality of reservoirs is incident on a different photodiode of the plurality thereof, and wherein a first wall of the plurality of walls is configured to inhibit incidence of light transmitted through a first reservoir of the plurality thereof on at least one photodiode of the plurality thereof (see Figs. 1-4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Dickie with that of Ahmadi and Sterry to provide increased flexibility of a dispensing device by way of  using parts in a predictable manner without any additional inventive skill.

Further Re Claim 18:
Dickie discloses wherein the first adapter (32a) of the plurality thereof, includes a first plurality of walls that define a first plurality of cells, and wherein at least one dimension of at least one wall of the first plurality thereof is based on a first inter-reservoir spacing of the first blister card of the set thereof, and further wherein at least one dimension of a first cell of the first plurality thereof is based on at least one dimension of a first blister of the plurality of blisters of the first blister card (see Fig. 14).  

Further Re Claim 20:Dickie discloses wherein the sensor system (22) includes a first sensor (22) configured to monitor the state of at least one of a first dispensing region of the plurality thereof and a first content of the plurality thereof (see paragraphs [0048 and 0050]).  


Further Re Claim 21:
Dickie discloses wherein the first sensor (22) is selected from the group consisting of a capacitive sensor, a strain sensor, an optical sensor, an acoustic sensor, a tactile sensor, a resistance sensor, an impedance sensor, a thermal sensor, and a magnetic sensor (see paragraph [0046]).  


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Ahmadi and further in view of Hoi Cheong Sun (5,988,432 – hereinafter Sun).
Re Claims 14:
Dickie in view of Ahmadi discloses the device of claim 1, but fails to teach wherein the sensor system includes a focal- plane array that is configured to image at least a portion of the first blister card.  

Sun further in view teaches wherein a sensor system includes a focal- plane array that is configured to image at least a portion of a product (see col. 7 lines 32-59).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Dickie in view of Ahmadi with that of Sun to provide an alternative sensing arrangement for sensing as known within the dispensing art and suggested among other alternatives by Sun.



Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Ahmadi  and further in view of Lee T. Christiansen (4,763810 – hereinafter Christiansen).
Re Claims 15:
Dickie in view of Ahmadi discloses the device of claim 1 including  wherein the smart case includes a housing comprising a body (near 16), a lid (18), and a latch (52f) for reversibly securing the lid (18) and body in a closed configuration (see Figs. 1-16), but fails to teach wherein the latch is electrically actuatable.  

Christiansen further in view teaches wherein a latch is electrically actuatable (see claim 4).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Dickie in view of Ahmadi with that of Christiansen to provide a secure lock engagement for preventing unauthorized usage of a device.    


Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickie in view of Ahmadi and Sterry and further in view of Hoi Cheong Sun (5,988,432 – hereinafter Sun).
Re Claims 24:
Dickie in view of Ahmadi and Sterry discloses the device of claim 16, but fails to teach wherein the sensor system includes a focal- plane array that is configured to image at least a portion of each blister card of the set thereof when it is located in the receiver.  

Sun teaches wherein a sensor system includes a focal- plane array that is configured to image at least a portion of a product (see col. 7 lines 32-59).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Dickie in view of Ahmadi and Sterry with that of Sun to provide an alternative sensing arrangement for sensing as known within the dispensing art and suggested among other alternatives by Sun.  Examiner notes the combination would be capable of providing configured to image at least a portion of each blister card of the set thereof when it is located in the receiver by using the corresponding parts in a predictable manner as taught by the references cited.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                                                                                                                                                                                                                         

/K.L.R/Examiner, Art Unit 3651